Citation Nr: 0026399	
Decision Date: 09/03/00    Archive Date: 10/05/00

DOCKET NO.  98-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of burst 
ear drums.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Muskogee, Oklahoma Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board previously considered and 
remanded this case in May 1999.  The case is now ready for 
final appellate consideration.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
tinnitus and residuals of bilateral burst eardrums are not 
supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation. 

2.  Resolving reasonable doubt in the veteran's favor, 
sensorineural hearing loss cannot be disassociated from his 
military service.
 

CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
tinnitus and residuals of bilateral burst eardrums are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991). 

2.  Sensorineural hearing loss was incurred during the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.102 (1999).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that service connection is warranted for 
tinnitus and hearing loss as a result of in-service ruptured 
his eardrums.  He has maintained, in testimony given at 
hearings on this matter and in written statements submitted 
for the claims file, that his eardrums were injured in 
approximately January 1962 or January 1963 when on orders 
from his superior, he entered and remained in the cockpit of 
an airplane while it was being pressurized.  He has stated 
that just before this incident, he had been treated for 
"strep" throat and was thus more vulnerable to the effects 
of the pressurization process.  He has recounted that 
immediately after leaving the pressurized airplane he lost 
consciousness and that for about two weeks, he experienced a 
loss of coordination.  

A review of the service medical records do show treatment for 
streptococcic sore throat in early January 1962.  They do 
not, however, document either ruptured eardrums, loss of 
consciousness, coordination problems, hearing loss as defined 
by VA, or tinnitus at any time in-service.  The veteran has 
said that he avoided seeking medical treatment for these 
disorders in-service.  

The service medical records do show that the veteran 
complained of stabbing ear aches in June 1964.  Physical 
examination revealed a three plus retraction, but no evidence 
of exudate or redness.  The impression was questionable 
aerootitis.  Aerootitis, also known as barotitis, is a morbid 
condition of the ear produced by differing atmospheric 
pressures.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 37, 156 (26th 
ed. 1985).

At a separation examination in May 1965, the appellant's 
hearing was normal for VA purposes following audiometric 
examination.  Neurological study was negative for any history 
of a loss of consciousness, and/or coordination difficulties.  
Clinical evaluation revealed normal ears, and normal drums 
without evidence of perforation.

Service personnel records included in the claims file show 
that at the time of the alleged injury the veteran had a 
military occupation specialty (MOS) of jet engineer mechanic.  
He held this MOS from January 1962 until February 1963 while 
at Dyess Air Force Base in Texas, immediately after a period 
of aircraft mechanics and maintenance training that took 
place after his basic training.  In February 1963, the 
veteran was assigned an MOS as a B-47 engineer mechanic.  The 
appellant argues that this MOS entailed working away from the 
airfield, and in the shop.  The veteran has maintained that 
this change in MOS is significant because it corroborates a 
contention of his, that he was removed from the flight line 
after injuring his eardrums because his superiors realized 
that his hearing had been damaged.  The Board recognizes that 
regardless of the reason for the change in MOS, both involved 
duties which could be expected to include exposure to loud 
noises.

In June 1983, the veteran reported a one month history of 
aural fullness on the right with decreased hearing acuity.  
Physical examination resulted in a clinical impression of 
cerumen impaction.

The appellant was seen at a VA outpatient clinic in October 
1988, almost five years before filing his first claim for 
compensation with VA.  He reported a history of perforated 
ear drums in 1963 which were "service connected."  Physical 
examination resulted in a diagnosis of status post perforated 
ear drums.

In November 1994, the appellant was noted to have cerumen 
impaction problems in both ears, and a one month history of 
tinnitus.  Physical examination resulted in a diagnosis of 
tinnitus secondary to cerumen impaction.

Audiometric testing performed by VA in December 1994 and July 
1998 disclosed a bilateral high frequency hearing loss 
meeting the definition of a hearing disability under the 
applicable VA regulation.

The veteran was afforded a VA examination in October 1999.  
He reported the history noted above.  Physical examination 
revealed intact tympanic membranes without evidence of 
scarring.  Air conduction was greater than bone conduction.  
The diagnoses were normal ears, with normal middle ear 
function; bilateral high frequency sensorineural hearing 
loss; and intermittent tinnitus.  The examiner opined that 
the hearing loss was not related to a ruptured ear drum.

In January 2000, Mary Ann Gilliam, M.D., reported knowing the 
veteran since 1961, and that he had been a patient at the 
Sugg Clinic where he was treated many times for ear problems.  
Unfortunately, the records of the Sugg Clinic were reported 
to longer be available.  Nevertheless, Dr. Gilliam reported 
that the veteran suffered from sensorineural hearing loss 
sustained while working in an unpressurized aircraft during 
military service.  Dr. Gilliam found that this loss was not 
age related or associated with the appellant's civilian 
occupation.  

Charles R. Vest, M.D., a board certified otolaryngologist, 
noted in February 2000, the appellant's history of rupturing 
his ear drums while in an airplane in 1963, as well as a 
history of marked noise exposure at his place of employment 
and while in the military.  Physical examination revealed 
bilateral symmetrical high frequency sensorineural hearing 
loss.  Dr. Vest opined that this was probably related to 
prior noise exposure and baro trauma.  The appellant 
acknowledged that his ear drums had healed.

In April 2000, Dr. Gilliam reported noting that the magnitude 
of the appellant's exposure to acoustic trauma was 
considerable.  She stated that the appellant had been exposed 
to baro trauma.   

Analysis


The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).  In addition, certain chronic 
conditions, including sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be competent evidence of a current disability, usually 
shown by medical diagnosis; (2) There must be evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom.  
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (1999) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A failure to meet the criteria for a hearing loss at 
separation from service does not necessarily bar service 
connection for hearing loss.  When hearing test results at 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 163 (1993); see also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In such instances, 
however, a grant of service connection is warranted only when 
"all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d) (1999).

Tinnitus

A review of the record reveals that the veteran did not 
present complaints or findings pertaining to tinnitus while 
on active duty.  Moreover, while the veteran has presented 
clinical evidence that he currently suffers from intermittent 
tinnitus, there is no competent evidence which links this 
disorder to either service, or any event inservice, including 
baro trauma.  Without such competent evidence the Board must 
deny this claim as not well grounded.

In reaching this decision the Board acknowledges the 
appellant's sincerely held belief that he has tinnitus that 
is related to his military service.  Significantly, however, 
while the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The objective 
medical evidence of record does not link tinnitus to military 
service, or any other ear disorder.  As such, the Board finds 
that he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that this claim is well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefit sought on appeal is denied.

Residuals of burst (ruptured) ear drums

The service medical records document the clinical impression 
of questionable aerootitis, a disorder of the ear produced by 
differing atmospheric pressures.  This diagnosis was based on 
retracted ear drums.  Significantly, however, there is no 
current ear drum disorder shown on clinical examination in 
either 1999 or 2000, and there is no evidence of scarring 
from any prior ear drum pathology.  Indeed, in Dr. Vest's 
report, the veteran was recorded as acknowledging the fact 
that his ear drums had healed.  Hence, there is no competent 
evidence of a current disability of either ear drum.  As a 
well grounded claim requires competent evidence of a current 
disability, this claim must also be denied as not well 
grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Hearing loss

Unlike the former claims, this claim is well grounded.  As 
evidenced by his assigned MOS the appellant was subjected to 
acoustic trauma while on active duty, he has a current 
hearing loss, and Drs. Gilliam and Vest have linked the 
disorder to service.  Thus the claim is well grounded.  The 
Board further finds that the duty to assist the appellant has 
been fulfilled.  38 U.S.C.A. § 5107.

After carefully evaluating the evidence of record the Board 
finds that it is in equipoise, and that hence, service 
connection is warranted for a bilateral sensorineural hearing 
loss.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.102 (1999).  
In this respect, weighing against the claim are the 
appellant's service medical records which reveal no 
complaints or findings pertaining to a hearing loss, and the 
October 1999 VA examination which did not find a nexus 
between a current hearing loss and his active duty service.  
In support of the claim, however, is the fact that the 
appellant had at least questionable baro trauma, and the 
professional opinion of at least two physicians, including a 
board certified otolaryngologist, that this trauma 
contributed to the subsequent development of sensorineural 
hearing loss.  The record before the Board is certainly not a 
model of clarity.  Nevertheless, given the veteran's credible 
testimony, and given all of the evidence of record, both pro 
and con, the evidence raises a reasonable doubt.  Therefore, 
after resolving that doubt in favor of the veteran in 
accordance with the time honored principles of the 
Department, the Board grants service connection for 
sensorineural hearing loss.


ORDER

Entitlement to service connection for residuals of burst 
eardrums and tinnitus is denied.

Entitlement to service connection for sensorineural hearing 
loss is granted.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

